DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given Lois Mermelsein on March 11, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A computer-implemented method comprising: 
	instantiating, for a first virtual machine (VM) executing on a physical machine, a second VM on the physical machine, the first VM virtualizing a set of two or more redundant physical adapters installed in the physical machine, wherein the first VM is associated with a first rule configuration having an adapter configuration for the two or more redundant physical adapters associated with the first VM; 
	reassigning a first physical adapter from the first VM to the second VM, the first physical adapter comprising one of the set of redundant physical adapters, the reassigning performed without rebooting a first operating system executing in the first VM;
in response to the reassigning, generating and binding to the second VM, wherein the generating of the second rule configuration is generated to match the first rule configuration of the first VM, and the binding comprises binding the first virtual adapter of the reassigned first physical adapter to the second VM according to the second rule configuration; and 
	causing a hypervisor managing the physical machine to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the 

2. (Original) The computer-implemented method of claim 1, wherein instantiating the second VM comprises updating software of the second VM relative to software of the first VM. 

3. (Original) The computer-implemented method of claim 1, wherein reassigning the first physical adapter from the first VM to the second VM is performed using a dynamic logical partitioning operation. 

4. (Currently Amended) The computer-implemented method of claim 1, wherein generating and binding a second rule configuration comprises copyingthe first rule configuration 

5. (Currently Amended) The computer-implemented method of claim 1, further comprising, prior to causing the hypervisor to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the 

	reassigning a second physical adapter from the first VM to the 
	causing the hypervisor to redirect traffic for a second virtual adapter associated with the reassigned second physical adapter to the 

7. (Currently Amended) A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: 
	program instructions to instantiate, for a first virtual machine (VM) executing on a physical machine, a second VM on the physical machine, the first VM virtualizing a set of two or more redundant physical adapters installed in the physical machine, wherein the first VM is associated with a first rule configuration having an adapter configuration for the two or more redundant physical adapters associated with the first VM; 
	program instructions to reassign a first physical adapter from the first VM to the second VM, the first physical adapter comprising one of the set of redundant physical adapters, the reassigning performed without rebooting a first operating system executing in the first VM; 	program instructions to, in response to the reassigning, generate and bind to the second VM, wherein the generating of the second rule configuration is generated  to match the first rule configuration of the first VM, and the binding comprises binding the first virtual adapter of the reassigned first physical adapter to the second VM according to the second rule configuration; and 
the first virtual adapter associated with the reassigned first physical adapter to the 

8. (Original) The computer usable program product of claim 7, wherein program instructions to instantiate the second VM comprises program instructions to update software of the second VM relative to software of the first VM. 

9. (Original) The computer usable program product of claim 7, wherein reassigning the first physical adapter from the first VM to the second VM is performed using a dynamic logical partitioning operation.

10. (Currently Amended) The computer usable program product of claim 7, wherein program instructions to generate and bind the second rule configuration comprises program instructions to copy the first rule configuration of the first VM to the second VM. 

11. (Currently Amended) The computer usable program product of claim 7, further comprising, prior to causing the hypervisor to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the 

12. (Currently Amended) The computer usable program product of claim 7, further comprising: 

	program instructions to cause the hypervisor to redirect traffic for a second virtual adapter associated with the reassigned second physical adapter to the 

13. (Original) The computer usable program product of claim 7, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. 

14. (Original) The computer usable program product of claim 7, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.

15. (Currently Amended) A computer system comprising one or more processors, one or more computer readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
two or more redundant physical adapters installed in the physical machine, wherein the first VM is associated with a first rule configuration having an adapter configuration for the two or more redundant physical adapters associated with the first VM; 
	program instructions to reassign a first physical adapter from the first VM to the second VM, the first physical adapter comprising one of the set of redundant physical adapters, the reassigning performed without rebooting a first operating system executing in the first VM; 	program instructions to, in response to the reassigning, generate and bind to the second VM, wherein the generating of the second rule configuration is generated  to match the first rule configuration of the first VM, and the binding comprises binding the first virtual adapter of the reassigned first physical adapter to the second VM according to the second rule configuration; and 
	program instructions to redirect, by the first virtual adapter associated with the reassigned first physical adapter to the 

16. (Original) The computer system of claim 15, wherein program instructions to instantiate the second VM comprises program instructions to update software of the second VM relative to software of the first VM. 

17. (Original) The computer system of claim 15, wherein reassigning the first physical adapter from the first VM to the second VM is performed using a dynamic logical partitioning operation. 

18. (Currently Amended) The computer system of claim 15, wherein program instructions to generate and bind the second rule configuration comprises program instructions to copy the first rule configuration of the first VM to the second VM. 

19. (Currently Amended) The computer system of claim 15, further comprising, prior to causing the hypervisor to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the 

20. (Currently Amended) The computer system of claim 15, further comprising: 
	program instructions to reassign a second physical adapter from the first VM to the 
	program instructions to cause the hypervisor to redirect traffic for a second virtual adapter associated with the reassigned second physical adapter to the 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of managing physical adapters (Abstract, Live partition mobility in a computing environment that includes a source system and a target system may be carried out by:…copying, to the target system, configuration information describing the mapping of the logical partition to the I/O adapter; copying, to the target system, the logical partition of the source system;…mapping, in dependence upon the configuration information, the logical partition of the target system to the I/O adapter of the target system… and resuming the logical partition on the target system). Banerjee teaches a method for live kernel updates (Abstract, the present disclosure relates to maintaining network services during kernel update operations. According to one embodiment, a server generates a second computing system executing a second system kernel. The second system kernel is updated in relation to a first system kernel executing on a first computing system).The improvement includes: 
		instantiating, for a first virtual machine (VM) executing on a physical machine, a second VM on the physical machine, the first VM virtualizing a set of two or more redundant physical adapters installed in the physical machine, wherein the first VM is associated with a first rule configuration having an adapter configuration for the two or more redundant physical adapters associated with the first VM; 
		reassigning a first physical adapter from the first VM to the second VM, the first physical adapter comprising one of   the set of redundant physical adapters, the reassigning performed without rebooting a first operating system executing in the first VM;
		in response to the reassigning, generating and binding updating, forming an updated second VM, a second rule configuration of to the second VM, wherein the generating of the second rule configuration is generated to matchthe first rule configuration of the first VM, and the binding comprises binding the first virtual adapter of the reassigned first physical adapter to the second VM according to the second rule configuration; and 
		causing a hypervisor managing the physical machine to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the updated second VM. 

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter. The “causing” limitation is interpreted to include redirecting traffic to the updated second virtual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199